ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17, 19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a device including the limitation “an input having a second input offset that is greater than the first input offset” in addition to other limitations recited therein.

Claims 3-15 are allowed by virtue of their dependency from claim 1.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “the activating of the output of the hold circuit includes: coupling a first supply voltage to a latch in response to the first voltage of the first comparator being in a high state and the second voltage of the second comparator being in a high state; and coupling a second supply voltage, which is lower than the first supply voltage, to the latch in response to the first voltage of the first comparator being a low state and the second voltage of the second comparator being in a low state” in addition to other limitations recited therein.



Claim 19 is allowed because the prior art of record fails to disclose or suggest a device including the limitation “in response to the output of the first path having a second state and the output of the second path having the second state, the combinational logic circuit outputs the second state, the first state being a logical high state, the second state being a logical low state” in addition to other limitations recited therein.

Claim 21 is allowed by virtue of its dependency from claim 19.

Claim 23 is allowed because the prior art of record fails to disclose or suggest a device including the limitation “a hold circuit having a multiplexer including: a first select input coupled to the output of the first comparator; a second select input coupled to the output of the second comparator; a first multiplexed input; a second multiplexed input; and an output configured to output the first multiplexed input in response to a first combination of the first select input and the second select input, and output the second multiplexed input in response to a second combination of the first select input and the second select input” in addition to other limitations recited therein.

Claim 24 is allowed by virtue of its dependency from claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842